IN THE COURT OF APPEALS OF IOWA

                                   No. 18-2154
                            Filed September 11, 2019


IN RE THE MARRIAGE OF JAMES TIMOTHY SALURI
AND SANDRA SUE SALURI

Upon the Petition of
JAMES TIMOTHY SALURI,
      Petitioner-Appellant,

And Concerning
SANDRA SUE SALURI,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Samantha Gronewald,

Judge.



      Petitioner appeals the district court order setting a postsecondary education

subsidy for the parties’ children. AFFIRMED.




      Mark Simons of Simons Law Firm, PLC, West Des Moines, for appellant.

      Andrew B. Howie of Shindler, Anderson, Goplerud & Weese, P.C., West

Des Moines, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                          2


BOWER, Judge.

         James Saluri appeals the district court’s ruling on a postsecondary

education subsidy. We find the district court correctly found good cause for the

subsidy and properly applied the statutory three-step process to calculate James’s

share of the subsidy. The court did not abuse its discretion in awarding Sandra

Saluri attorney fees. We affirm.

         I.    Background Facts & Proceedings

         James and Sandra were previously married. They are the parents of N.S.,

born in 1997, and T.S., born in 1999. The parties’ dissolution decree, filed on

February 1, 2013, did not include a postsecondary education subsidy but did

reserve the court’s jurisdiction to determine the appropriate contribution from each

party.

         On July 19, 2018, Sandra filed a motion to establish the parties’

postsecondary subsidy for both children. N.S. was a rising senior at Iowa State

University1 and T.S. was going to be a freshman at the University of Iowa.

         On August 29, the court held a hearing at which both parents testified.

James testified he thought the children should pay for their own schooling. He

testified his current wife had a full-time job and paid her own child support

obligations and divorce expenses and their joint cell phone bill. James testified he

was responsible for all other regular household expenses, which took up nearly his

entire monthly income. James did not offer any support for his claimed expenses.




1
 James did not provide financial support for N.S.’s first three years of school. Sandra
contributed money she had saved from child support to help N.S. with postsecondary
education costs.
                                         3


The court ordered James and Sandra each contribute $5027.00 toward N.S.’s

expenses for the 2018-2019 school year. The court ordered each to contribute

$6623.25 toward T.S.’s 2018-2019 postsecondary education expenses.              The

contributions were to be made directly to either the schools or the children. The

court also ordered James pay $1500 of Sandra’s attorney fees.

       James filed a motion to enlarge or amend, requesting the court modify the

subsidy for T.S. down to $150 per month, eliminate the subsidy for N.S., and

eliminate the attorney fees awarded. The court found James was not credible

concerning his claim that his wife contributed nothing to household expenses, and

noted James offered no support for his claimed expenses. The court did not modify

its ruling. James appeals.

       II.    Standard of Review

       “A proceeding to modify or implement a marriage dissolution decree

subsequent to its entry is triable in equity and reviewed de novo on appeal.” In re

Marriage of Pals, 714 N.W.2d 644, 646 (Iowa 2006) (citation omitted). In equity

proceedings, we give weight to the factual findings of the district court, especially

when considering the credibility of witnesses, but are not bound by those findings.

Iowa R. App. P. 6.904(3)(g).

       III.   Postsecondary Education Subsidy

       If good cause is found, Iowa Code section 598.21F (2018) allows a court to

order a postsecondary education subsidy payable for a child pursuing a higher

education. James contends there is no “good cause” for the court to order a

subsidy for the school costs of N.S. He also argues the court’s subsidy as to T.S.

is higher than the suggested “family contribution” on T.S.’s financial award
                                        4


notification. James further claims the court erred in finding his monthly expenses

had been inflated and he could not afford to pay the court-ordered subsidy.

      “In determining good cause, the court must take into account ‘the age and

ability of the child, the child’s financial resources, whether the child is self-

sustaining, and the financial situation of the parents.’” In re Marriage of Larsen,

912 N.W.2d 444, 449 (Iowa 2018) (citation omitted). “[W]e do not require the same

amount of parental sacrifice for postsecondary education subsidies as we would

for payment of child support. In re Vaughan, 812 N.W.2d 688, 695 (Iowa 2012).

“[A] postsecondary education subsidy must not cause undue financial hardship on

a parent.” Id. The court may reduce the subsidy to take into account a parent’s

meager means. In re Marriage of Neff, 675 N.W.2d 573, 578–79 (Iowa 2004).

James’s primary argument on appeal is the court did not adequately consider his

financial condition when it found good cause existed for the subsidy.

      James has a yearly salary of $62,499, over twenty-thousand dollars a year

higher than Sandra’s $41,600 salary. He claims he is unable to pay a subsidy

towards the education of his children. In the alternative, James asserts any

subsidy should be reduced to a modest amount. James submitted a monthly

budget that showed he spent all but forty-three dollars of his salary each month on

living expenses. James testified he paid all expenses for his home and utilities

while his wife paid only their joint cell phone bill. The court expressly found his

testimony not credible. The court noted that under James’s submitted budget he

could not have paid his child support obligation, but he had. The court also found

James minimized his wife’s contribution to their monthly expenses and questioned

the veracity of his claimed expenses. On our de novo review of the record, and
                                          5


giving deference to the court’s credibility finding, we agree with the district court

there is good cause for James to pay a postsecondary education subsidy for each

child and James has sufficient income and net worth to support the ordered

subsidy.

       If good cause is shown, the court determines the cost of postsecondary

education, determines the child’s reasonably-expected contribution, and then

allocates the remaining costs between parents up to one-third the total cost of the

education. Larsen, 912 N.W.2d at 448–54 (examining the statutory three-step

process found in Iowa Code section 598.21F(2)). Step one requires determining

the reasonable costs for necessary postsecondary education expenses. Iowa

Code § 598.21F(2)(a). “[T]he cost of attendance as published by each institution

. . . is presumed to be the reasonable and necessary cost of attending an in-state

public institution” for a court to use in making subsidy calculations under section

598.21F(2)(a). Id. at 450. The district court properly applied the first step.

       In step two, the court determines the child’s reasonable contribution,

including scholarships, grants, loans, and the child’s income.           Iowa Code

§ 598.21F(2)(b). Scholarships are included as part of the child’s contribution and

not subtracted from the reasonable costs under step one. Larsen, 912 N.W.2d at

451–52.    Whether to include available loans in the child’s contribution is

circumstance-dependent, as is the child’s ability to earn income. Id. at 452. We

find the court’s decisions to not include student loans for N.S. and to include

student loans for T.S. as part of the child’s expected contribution were equitable

under these circumstances.
                                           6


       For step three of the statutory framework, the court deducts the child’s

expected contribution and divides the remaining cost between parents. Iowa Code

§ 598.21F(2)(c). The statute places a maximum contribution from each parent at

one-third the cost as determined under step one. Id. The subsidy per parent

calculated here is less than one-third the total cost for each child and within the

statutory parameters. The court’s calculations follow the statutory framework.

       We affirm the district court’s order for postsecondary education subsidy.

       IV.        Attorney Fees

       James contests the district court’s order to pay $1500 of Sandra’s trial

attorney fees. Whether attorney fees should be awarded depends on each party’s

ability to pay, and we review an award for an abuse of discretion. In re Marriage

of Sullins, 715 N.W.2d 242, 255 (Iowa 2006). Based on the record before us, we

cannot say the district court abused its discretion.

       Sandra requests appellate attorney fees. Appellate attorney fees rest within

our discretion, and we consider “the needs of the party seeking the award, the

ability of the other party to pay, and the relative merits of the appeal.” Id. (citation

omitted). We determine James should pay $2000 toward Sandra’s appellate

attorney fees.

       After considering all James’s arguments, we affirm the decision of the

district court.

       AFFIRMED.